FOR PUBLICATION
     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 04-10577
                Plaintiff-Appellee,                  D.C. No.
               v.                                 CR-04-00083-
FRAZER SCOTT PICCOLO,                               LRH/PAL
             Defendant-Appellant.               District of Nevada,
                                                    Las Vegas

                                                     ORDER


                       Filed April 20, 2006

        Before: Betty B. Fletcher, John R. Gibson,* and
               Marsha S. Berzon, Circuit Judges.


                              ORDER

  The opinion filed April 3, 2006, slip op. 3655, is hereby
amended as follows:

1.    Third line of slip op. 3666, before “United States v. Bry-
      ant” add the following: “United States v. Thomas, 361
      F.3d 653, 657-60 (D.C. Cir. 2004) (concluding under a
      categorical approach that “the offense of escape is a
      crime of violence within the meaning of . . . § 4B1.2(a)”),
      vacated and remanded, 543 U.S. 1111 (2005) (remanding
      in light of United States v. Booker, 543 U.S. 220
      (2005));”

   *The Honorable John R. Gibson, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.

                                 4415
4416                UNITED STATES v. PICCOLO
2.   Fourth line from the bottom of slip op. 3666, delete “Our
     view is that the powder-keg “approach taken by the other
     circuits proves too much.” United States v. Thomas, 333
     F.3d 280, 282 (D.C. Cir. 2003).” Add “In our view, the
     powder-keg rationale adopted by other circuits proves too
     much.”

3.   Third line of slip op. 3667, delete “See Thomas, 333 F.3d
     at 283 (distinguishing the case of “[a] prisoner not return-
     ing to a halfway house,” which “may not inherently
     create a risk of harm to others”);” Add: “See”.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.